Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  

DETAILED ACTION
3.	This Non-Final Office Action is responsive to Applicants’ amendments and arguments, as received on 07/15/2022.  Claims 1-20 remain pending, of which claims 1, 10, and 16 are independent.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3, 6, 9-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0039038 (“Huber”) in view of U.S. Patent Application Publication No. 2013/0291037 (“Im”) and Non-Patent Literature “Query folding guidance in Power BI Desktop” (“the NPL”) and further in view of U.S. Patent Application Publication No. 2015/0081627 (“Brazeau”).
Regarding claim 1, HUBER teaches a method, comprising: 
causing display of a workbook1 (FIG. 6 and [0283]-[0293] teaching a client-side application/GUI that constitutes a mashup web application, the app/GUI includes various types of widgets expressing a variety of data/information, where per [0004]-[0006] a mashup web application entails a composited view of data/information for various online sources and/or services, which the Examiner equates with a “workbook” as recited and as discussed per Applicants’ specification (see the footnote)) comprising: 
a first page comprising a view of a first object, wherein the first object is generated by a first online tool and a second page comprising a view of a second object, wherein the second object is generated by a second online tool (FIG. 6 and [0283]-[0293] teaching a client-side application/GUI that constitutes a mashup web application, the app/GUI includes various types of widgets expressing a variety of data/information, for example where each widget corresponds to at least one data object per the external/online source/service (widget information for example may correspond to “a monitored asset” as mentioned per [0023]) and where each widget can be said to constitute a “page”, where several widgets/pages together constitute a “workbook” as recited based on the Examiner’s rationale provided above), 
wherein the first page and the second page are displayed simultaneously within the workbook (FIG. 6 and [0283]-[0293] teaching a client-side application/GUI that constitutes a mashup web application, the app/GUI includes various types of widgets expressing a variety of data/information as shown within the confines of a single screen/GUI per FIG. 6, i.e. “displayed simultaneously” as recited). 

As discussed above, Huber teaches a dashboard-type GUI that organizes and presents a variety of widgets / views of data etc, e.g. simultaneously and in a single unified window.  The particular widget views contemplated by Huber within the single window can only provide so much information.  In the GUI arts, presenting a variety of information in great detail is a challenge in view of limited screen/display capacity, e.g. a monitor provides a fixed size, mobile devices have even smaller amounts of the same.  See, e.g., U.S. Patent Application Publication No. 2018/0081501, i.e. “Johnston”, [0003], which provides a discussion of this rationale in what is essentially an analogous prior art reference.  To the extent that additional information may be available for presentation, the Examiner further relies upon IM ([0152-[0153] teaching a selective detailed information view provided based on a user’s input, and per [0168] this can be implemented in a mashup context) in combination with Huber to teach the additional limiting aspect that the recited first and second pages comprise, respectively, what amounts to a preview of the respective first and second objects, i.e. where Huber’s widgets per FIG. 6 are essentially a snapshot or preview of source/resource information and that additional information that can be selectively provided at the user’s whim/preference per Im’s teachings when incorporated therein.
Both Huber and Im relate to the management and presentation of data source information to a user, particularly within the context of a mashup application and related dashboard.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Im’s drill-down aspect into Huber’s mashup/dashboard screen, with a reasonable expectation of success, e.g. to provide a mechanism where users can be afforded even more information/detail across a variety of apps/widgets/sources despite limited screen/display challenges that are widely understood in the art.

In accordance with its mashup framework, the aforementioned references contemplate the collection of information/data from disparate sources in a manner that permits a user to more conveniently access the information/data.  While data functions are contemplated, it is not clear from their teachings whether the function is to be executed against the underlying data, e.g. as opposed to merely a copy of the data once obtained.  To that end, the Examiner believes Huber and Im do not sufficiently teach the further limitations of receiving, via the workbook and from a user, a command to execute a … function against the first object and the second object and transmitting the request to execute the function against the first object to the first online tool, wherein execution of the function against the first object generates a revised first object, such that subsequently there is also receiving a revised first page comprising a preview of the revised first object from the first online tool and replacing the first page in the workbook with the revised first page comprising the preview of the revised first object.  Rather, the Examiner relies upon the NPL in combination with Huber and Im to teach what those aforementioned references may otherwise lack, see e.g. the NPL’s teaching of the Power BI framework, which provides a “mashup engine” to process data transformations, and particularly on page 2 it is taught that “it may be possible to apply the transformations in the data source … that logically transforms source data.”  One of ordinary skill in the art would under this mashup engine as taught for the Power BI framework to apply transforms and calculations to diverse data sets, see e.g. the also-cited but not-relied-upon Non-Patent Literature “What is Power Query? Introduction to Data Mash-up Engine of Power BI”, which will clarify the context for the mashup engine and its capabilities of applying transforms to underlying data sources / datasets.  Further, if it is feasible that the NPL permits data transformation/manipulation at the source, then it logically follows that mashup/dashboard representations of that source data at various clients, e.g. per Huber in view of Im, would be updated to reflect the changed underlying data that the NPL would permit. See, e.g., Huber’s [0015], [0026], and [0039] discussing provisions for updating the dataset on the client-side’s representation/GUI, and one of ordinary skill would understand this to encompass such an update when for example the data at the data source changes.  
Like Huber and Im, the NPL relates to the management and presentation of data source information to a user, particularly within the context of a mashup application and a related dashboard, feasibly.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huber’s mashup/dashboard screen to provide an aspect that permits write/manipulation of the data itself, with a reasonable expectation of success, e.g. to permit the manipulation of data directly when a user or developer might find that useful or appropriate and not just limit to operating on local copies of data, thereby precluding extra data transfer across a network to a client and data handling operations locally at the client.

The aforementioned references, e.g. particularly the NPL, teach the application of a function in a first application/context to objects present therein that belong to a second application/context.  That said, they do not clearly teach the further limitation of “a global function” that is subject to a “translating” step, e.g. per the additional limitations that the received command is to execute a global function against the first and second objects, and that further the claim recites a step for translating the command into a first request and a second request, wherein the first request is in a format specific to the first online tool and the second request is in a format specific to the second online tool.  The Examiner submits that Huber, Im, and the NPL do not teach the amended subject matter, and rather the Examiner relies upon BRAZEAU to teach what the aforementioned references otherwise lack, see e.g. Brazeau’s framework for managing data items across multiple data services ([0030], including a discussion of what constitutes a “data item” as managed per multiple services), and where Brazeau contemplates numerous types of management operations/actions as applied to data items ([0031]-[0036], where most of them constitute the application of the operation/action to multiple items (see concrete examples per [0032]-[0035]), i.e. a global function as recited), and feasibly multiple destination/target services are connected to per the operation/action ([0037]), and a translation/adaptation step that is cognizant of the destination/target service and what its particular requirements may be ([0039]).  See [0067] as well.
The NPL as previously discussed contemplates data transformation from service to service, and the accessibility benefits that framework can provide.  Brazeau teaches a similar framework, in which data is maintained and access and selectively transformed between services.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the NPL as applied to Huber for example to permit a transformation as taught by Brazeau, with a reasonable expectation of success, to thereby allow data migration/sharing between more unlike/dissimilar applications/services, and in the absence thereof those in the state of the art would be more limited to migration/sharing only between those applications/services that are native in their interoperability.

Regarding claim 2, Huber in view of Im and the NPL and Brazeau teach the method of claim 1, as discussed above.  The aforementioned references further teach the limitations of transmitting, in response to the command, a request to execute the global function against the second object to the second online tool, and wherein execution of the function against the second object generates a revised second object and receiving a revised second page comprising a preview of the revised second object from the second online tool and replacing the second page in the workbook with the revised second page comprising the preview of the revised second object (these limitations are respectfully a repetition or another iteration of steps provided above in relation to claim 1, and are therefore rejected under the same rationale expressed per claim 1).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Huber in view of Im and the NPL and Brazeau teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations further comprising: receiving an update comprising a revised second page for the second object from the second online tool and replacing the second page in the workbook with the revised second page, see e.g. Huber’s [0015], [0026], and [0039] discussing provisions for updating the dataset on the client-side’s representation/GUI, and see also Huber’s [0018], [0021], [0099]-[0100], and [0248] discussing update deployment of application and web definition changes, such that any of these types of updates that are propagated to clients from a central server/framework would necessarily entail updates to the mashed-up application/dashboard, be it a change in the data or a change in the format/presentation of the date for example.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Huber in view of Im and the NPL and Brazeau teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations further comprising receiving a selection of a third online tool and displaying a list of objects generated by the third online tool and receiving a selection of a third object from the list and causing a third page corresponding to the third object to be displayed in the workbook simultaneously with the first page and the second page, see e.g. Huber’s FIG. 4 and [0256]-[0259] teach the creation/development aspect of a mashup application/GUI (as shown as a run-time end product per FIG. 6), where the cited-to paragraphs describe a user’s drag and drop of a widget component from a menu (thereby featuring selection and list features, as recited), there result of which is to appear in the dashboard of FIG. 6 (thereby satisfying the limitation of displaying in the workbook).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, Huber in view of Im and the NPL and Brazeau teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the first object comprises an application (Huber’s [0004] discussing the data sources that are effectively mashed up, inclusive of online/external “services, resources …” etc which one of ordinary skill in the art would understand to be feasibly realized/packaged as an application as recited; and/or Huber’s [0258] discussing examples of widgets, which are inclusive of “a blog”, “programming operations …” such as “file upload …, data export …”, and which one of ordinary skill in the art would understand to be feasibly realized/packaged as an application as recited or at least a program of some kind).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a memory and at least one processor, which is further taught per Huber’s [0043] and/or [0172].

Regarding claim 11, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a non-transitory computer readable medium, which is further taught per Huber’s [0043] and/or [0172].

Regarding claim 17, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.


8.	Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Im and the NPL and Brazeau and further in view of U.S. Patent Application Publication No. 2012/0227077 (“Spivack”).
Regarding claim 4, Huber in view of Im and the NPL and Brazeau teach the method of claim 1, as discussed above.  The aforementioned references contemplate a dashboard and other presentation elements, e.g. per Huber’s FIG. 6 for example.  That said, the Huber and Im and NPL and Brazeau references do not explicitly teach the further limitations of receiving, via the workbook, a request to invoke presentation mode and causing the first page and the second page to display in series based on the request to invoke presentation mode.  Rather, the Examiner relies upon SPIVACK to teach what Huber, Im, and the NPL and Brazeau otherwise lack, see e.g. Spivack’s contemplation of a mashup per [0072] where a presentation mode in the format of a slideshow is taught per [0139] for example.
Like Huber and Im, Spivack relates to the management and presentation of data source information to a user, particularly within the context of a mashup application and a related dashboard, feasibly.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Spivack’s presentation element with Huber’s modified framework, with a reasonable expectation of success, e.g. to provide the sort of ordered and guided presentation benefits that one of ordinary skill in the art would attribute to a slideshow verses a mere static and flat display feature.

Regarding claim 13, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.


9.	Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Im and the NPL and Brazeau and further in view of U.S. Patent Application Publication No. 2018/0081501 (“Johnston”).
Regarding claim 5, Huber in view of Im and the NPL and Brazeau teach the method of claim 1, as discussed above.  The aforementioned references contemplate a mashup/dashboard framework where periodic updates of data and data definition/presentation aspects are pulled/pushed/etc between a server and a client, for example.  That said, there is no explicit teaching in the cited references of a subscription in the formal/explicit sense, see e.g. the further limitations of receiving a subscription request from a user comprising a first criterion associated with the first object and a second criterion associated with the second object and determining the first criterion and the second criterion are satisfied and sending an alert comprising the first page or the second page to the user based on determining the first criterion and the second criterion are satisfied.  Rather, the Examiner relies upon JOHNSTON to teach what Huber and Im and the NPL and Brazeau may otherwise lack, see e.g. Johnston’s comparable mashup/dashboards per FIGs. 3-4 and further per [0036]-[0047] where some widgets are selectively and situationally presented when a criteria/threshold is met/satisfied based on data changes/updates, the benefit of which is a rollup/alert feature that apprises users of critical information that may not be evident simply by reviewing a top tier/level GUI for example.
Like Huber and Im, Johnston relates to the management and presentation of data source information to a user, particularly within the context of a mashup application and a related dashboard, feasibly.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Johnston’s threshold-driven presentation element with Huber’s modified framework, with a reasonable expectation of success, e.g. to provide a rollup/alert feature that apprises users of critical information that may not be evident simply by reviewing a top tier/level GUI for example.

Regarding claim 14, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.


10.	Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Im and the NPL and Brazeau and further in view of U.S. Patent Application Publication No. 2014/0082140 (“Toussaint”).
Regarding claim 7, Huber in view of Im and the NPL and Brazeau teach the method of claim 1, as discussed above.  The aforementioned references contemplate the feasibility of, per the further limitations, adding … a third object generated by a third online tool and causing a third page to be displayed in the workbook simultaneously with the first page and the second page for example as added to the mashup GUI / dashboard (e.g., Huber: FIG. 6 and [0283]-[0293] teaching a client-side application/GUI that constitutes a mashup web application, the app/GUI includes various types of widgets expressing a variety of data/information as shown within the confines of a single screen/GUI per FIG. 6, i.e. “displayed simultaneously” as recited).  That said, Huber and Im and the NPL and Brazeau do not explicitly teach the limitation of receiving a URL corresponding to the recited third object and the third page comprising an inline frame specifying the URL corresponding to the third object.  Rather, the Examiner relies upon TOUSSAINT to teach what Huber and Im and the NPL and Brazeau otherwise lack, see e.g. Toussaint’s mashup-type framework per [0004]-[0005] where an iFrame (inline frame) is feasibly used to present some of the mashup data product, e.g. per [0034].
Like Huber and Im, Toussaint relates to the management and presentation of data source information to a user, particularly within the context of a mashup application and a related dashboard, feasibly.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Toussaint’s iFrame aspect with Huber’s modified framework, with a reasonable expectation of success, e.g. to incorporate an external/third party source/resource, such as one that is specifiable over the Internet using a URL for example, in a manner that is well-known and widely-practiced in the state of the art and would permit a dynamic and to-date version of the content to be always collected.

Regarding claim 15, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.


11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Im and the NPL and Brazeau and further in view of U.S. Patent Application Publication No. 2017/0109504 (“Ochomanek”).
Regarding claim 8, Huber in view of Im and the NPL and Brazeau teach the method of claim 1, as discussed above.  The aforementioned references teach the further limitation wherein … the second object comprises a dashboard, e.g. see Huber’s [0258] discussing that the mashup may itself contain a mashup, and in that manner FIG. 6’s dashboard which is a mashup can feasibly be configured to itself include another dashboard.  While the references contemplate that the mashed-up GUI can include a table, chart, etc (Huber’s [0258]), they do not explicitly state that it may be a spreadsheet per the further limitation wherein the first object comprises a spreadsheet … Rather, the Examiner relies upon OCHOMANEK to teach what Huber and Im and the NPL and Brazeau may otherwise lack, see e.g. Ochomanek’s dashboard-equipped framework per [0136] that explicitly is inclusive of textual/numerical information in the form of a spreadsheet.
Like Huber and Im, Toussaint relates to the management and presentation of data source information to a user, particularly within the context of a mashup application and/or dashboard, feasibly.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ochomanek’s dashboard with spreadsheet aspect with Huber’s modified framework (contemplating of charts/graphs/tables), with a reasonable expectation of success, e.g. to incorporate a well-known and widely-used example of a chart/table per Huber in the form of Ochomanek’s spreadsheet, to extend Huber’s functionality as to benefit from the strengths and uses of spreadsheets as understood by one of ordinary skill in the art.


Response to Arguments
12.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection presented herein.
 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 10599621 (“Wu”)
US 2020/0380169 (“Sharan”)
US 10999164 (“Sridhar”)
US 11044298 (“Balasubrahmanian”)
US 2018/0307631 (“Braddy”)
US 2013/0227110 (“Bacher”)
US 7680838 (“Shaw”)

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “workbook” is not specifically defined per Applicants’ claims, beyond comprising the recited object-preview “pages.”  Turning to the specification, there does not appear to be anything that constitutes a special definition for either “workbook” or even “page.”  At best, the specification explains that a workbook, e.g. as recited, allows users to access and/or view a dataset landscape from a single location.  In conducting a prior art search and formulating a prior art rejection as presented herein, the Examiner construed these aforementioned terms under the broadest reasonable interpretation as still consistent with the specification.